Motion referred to the court that rendered the decision. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ. Motion for reargument on the question of damages only, for clarification and for an extension of time to stipulate to reduce the verdict. Motion for reargument and clarification denied, without costs. Motion for an extension of time granted. Respondent’s time to stipulate is extended to 10 days after the entry of the order hereon. Present —Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.